Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered September 12, 1984, convicting him of assault in the first degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Nastasi, J.), of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Justice Eiber has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the judgment is affirmed, and the case is remitted to the Supreme Court, Westchester County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s claim that his motion to suppress identification testimony was improperly denied was specifically raised and implicitly rejected on his prior appeal, which resulted in the granting of a new trial on another ground (People v Perrino, 96 AD2d 952).
We have considered the defendant’s remaining contentions and find them without merit. Brown, J. P., Lawrence, Weinstein and Eiber, JJ., concur.